IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30770
                          Summary Calendar


CLARENCE ROBINSON, JR.,

                                         Petitioner-Appellant,

versus

CARL CASTERLINE,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1892
                       --------------------
                         February 10, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clarence Robinson, Jr., a federal prisoner (# 02476-095),

appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition.   Robinson pleaded guilty in 1993 to

carrying a firearm during and in relation to a drug-trafficking

offense, in violation of 18 U.S.C. § 924(c), and was sentenced to

60 months in prison.   Robinson argues that the district court

erred in dismissing his petition as an abuse of the writ and in

concluding that he had not shown that 28 U.S.C. § 2255 did not

provide an “inadequate” and “ineffective” postconviction remedy.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30770
                                -2-

     The district court concluded that Robinson’s claims were not

properly brought under 28 U.S.C. § 2241.   Section 2255 provides

the primary means of collaterally attacking a federal conviction

and sentence.   Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000).   A 28 U.S.C. § 2241 petition is not a “substitute” for a

motion under 28 U.S.C. § 2255, and a “[§] 2241 petition that

seeks to challenge the validity of a federal sentence must either

be dismissed or construed as a section 2255 motion.”     Pack

v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     Although Robinson could proceed under 28 U.S.C. § 2241 if he

demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,”

Robinson has failed to make such a showing.     See Reyes-Requena

v. United States, 243 F.3d 893, 904 (5th Cir. 2001) (to proceed

under “savings clause,” petitioner must show that (1) his claims

are based on a retroactively applicable Supreme Court decision

which establishes that he may have been convicted of a

nonexistent offense, and (2) his claims were foreclosed by

circuit law at the time when the claims should have been raised

in his trial, appeal, or first 28 U.S.C. § 2255 motion).    The

judgment of the district court is AFFIRMED.